      Case 4:19-cv-00300-RH-MJF Document 433 Filed 06/19/20 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

             Plaintiffs,
                                                      CONSOLIDATED
v.                                                    Case No. 4:19-cv-300-RH/MJF

RON DeSANTIS, et al.,

             Defendants.

                                               /

PLAINTIFFS McCOY AND SINGLETON’S NOTICE OF CROSS-APPEAL

      Notice is hereby given that Rosemary Osborne McCoy and Sheila Singleton,

plaintiffs in the above-named case, hereby appeal to the United States Court of

Appeals for the Eleventh Circuit from the Order and Final Judgment entered in this

action on May 24, 2020 (ECF 420) and May 26, 2020 (ECF 421). The McCoy

Plaintiffs appeal claims that were raised only in their case, which was originally filed

as Case No. 4:19-cv-304, but file this appeal in the consolidated Case No. 4:19-cv-

300 as this Court has directed.

      Respectfully submitted by:

                                               /s/ Nancy G. Abudu
                                               Nancy G. Abudu
                                               Fla. Bar No. 111881
                                               Caren E. Short
                                               SOUTHERN POVERTY LAW
                                               CENTER
Case 4:19-cv-00300-RH-MJF Document 433 Filed 06/19/20 Page 2 of 3




                                   P.O. Box 1287
                                   Decatur, GA 30031-1287
                                   Tel: 404-521-6700
                                   Fax: 404-221-5857
                                   nancy.abudu@splcenter.org
                                   caren.short@splcenter.org

                                   Counsel for Plaintiffs Rosemary
                                   McCoy & Sheila Singleton
      Case 4:19-cv-00300-RH-MJF Document 433 Filed 06/19/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on June 19, 2020, I served a true and correct copy of the

foregoing document via electronic notice via the CM/ECF system on all counsel or

parties of record.



                                                          /s/ Nancy G. Abudu
                                                          Nancy G. Abudu
